Exhibit 99.1 N e w sR e l e a s e Chesapeake Energy Corporation P. O. Box 18496 Oklahoma City, OK73154 FOR IMMEDIATE RELEASE OCTOBER 31, 2008 CONTACTS: JEFFREY L. MOBLEY, CFA SENIOR VICE PRESIDENT – INVESTOR RELATIONS AND RESEARCH (405) 767-4763 jeff.mobley@chk.com MARC ROWLAND EXECUTIVE VICE PRESIDENT AND CHIEF FINANCIAL OFFICER (405) 879-9232 marc.rowland@chk.com CHESAPEAKE ANNOUNCES J. MIKE STICE JOINS COMPANY AS SENIOR VICE PRESIDENT – NATURAL GAS PROJECTS AND AS PRESIDENT AND COO OF CHESAPEAKE MIDSTREAM PARTNERS, L.P. OKLAHOMA CITY, OKLAHOMA, OCTOBER 31, 2008 – Chesapeake Energy Corporation (NYSE:CHK) today announced the hiring of J. Mike Stice as Senior Vice President – Natural Gas Projects and President and Chief Operating Officer of Chesapeake Midstream Partners, L.P. (CMP).Mike joins Chesapeake after spending 27 years with ConocoPhillips (NYSE:COP) and its predecessor companies, where he most recently served as President of ConocoPhillips Qatar where he was responsible for the development, management and construction of natural gas liquefaction and regasification (LNG) projects.While at ConocoPhillips, he also served as Vice President of Global Gas LNG, as President of Gas and Power and as
